DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Publication 2019/0181936 A1).
In regards to claims 1 and 11, Park et al. (US Publication 2019/0181936 A1) A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, configuration information for a channel state information reference signal (CSI-RS) (see paragraph 290, figure 21; FIG. 21 illustrates five legacy CSI-RS configurations which can be used by eight CSI-RS antenna ports for CSI-RS transmission ), the configuration information including information on a number of CSI-RS antenna ports, a type of code division multiplexing (CDM), and a plurality of CSI-RS configurations (see paragraph 291; CDM-8 can be applied/set by sequentially multiplying CSI-RSs mapped to CSI-RS ports {0, 1, 2, 3, 4, 5, 6, 7} in the 8-port CSI-RS resource pattern shown in the figure by weight vectors of Equation 15. As another example of applying/embodying CDM-8, CDM-8 may be applied/set by sequentially multiplying CSI-RSs mapped to ports in the order of {0, 1, 4, 5, 2, 3, 6, 7} in the 8-port CSI-RS resource pattern shown in the figure by the weight vectors of Equation 15); receiving, from the base station, the CSI-RS based on the configuration information for the CSI-RS (figure 25; paragraph 321; step s2510; a UE may receive, from an eNB, CSI-RS resource information about a CSI-RS resource to which a CSI-RS is mapped (S2510); paragraph 326; step s2520; the UE may receive a CSI-RS transmitted through one or more antenna ports from the eNB on the basis of the received CSI-RS resource information); obtaining channel state information (CSI) based on the received CSI-RS (see paragraph 327; the UE may generate CSI on the basis of the received CSI-RS); and transmitting, to the base station, the CSI (see figure 25; see paragraph 327; report the generated CSI to the eNB (S2530)), wherein in case that the number of CSI-RS antenna ports is 24 or 32(see paragraphs 235, 245; 24-port CSI-RS resource; see paragraphs 41-42; see figures 14-15; 32-port CSI-RS resource pattern; see paragraph 235; 24-port CSI-RS resource/pattern; see paragraph 267; In an embodiment, the number of aggregated CSI-RS resources/patterns may be limited to a preset number such that two 16-port CSI-RS resources/patterns are aggregated/combined to generate a 32-port CSI-RS resource/pattern and two 12-port CSI-RS resources/patterns are aggregated to generate a 24-port CSI-RS resource/pattern) and the type of CDM indicates CDM-8, the CSI-RS is based on a plurality of CDM-8 patterns which include 8 resource elements (REs), respectively, and wherein the 8 REs in a subframe includes a plurality of REs from each of the plurality of CSI-RS configurations (see paragraphs 293-294; In the case of an 8-port CSI-RS resource/pattern according to the embodiment of FIG. 22, higher performance in a frequency selective channel is expected because REs to which CDM-8 is applied are arranged more densely on the frequency axis than in the legacy 8-port CSI-RS resource/pattern shown in; FIG. 23 illustrates an embodiment in which CDM-8 is applied to CSI-RSs mapped to eight REs present over two subcarriers and four OFDM symbols. In the embodiment of FIG. 23, REs are arranged on the time axis more densely in 8-port CSI-RS resource/pattern #0 than in pattern #1, and thus performance more robust to phase drift is expected).
In regards to claims 6 and 16, Park teaches a method performed by a base station in a communication system, the method comprising: transmitting, to a terminal, configuration information for a channel state information reference signal (CSI-RS) (see paragraph 290, figure 21; FIG. 21 illustrates five legacy CSI-RS configurations which can be used by eight CSI-RS antenna ports for CSI-RS transmission ), the configuration information including information on a number of CSI-RS antenna ports, a type of code division multiplexing (CDM), and a plurality of CSI-RS configurations (see paragraph 291; CDM-8 can be applied/set by sequentially multiplying CSI-RSs mapped to CSI-RS ports {0, 1, 2, 3, 4, 5, 6, 7} in the 8-port CSI-RS resource pattern shown in the figure by weight vectors of Equation 15. As another example of applying/embodying CDM-8, CDM-8 may be applied/set by sequentially multiplying CSI-RSs mapped to ports in the order of {0, 1, 4, 5, 2, 3, 6, 7} in the 8-port CSI-RS resource pattern shown in the figure by the weight vectors of Equation 15); transmitting, to the terminal, the CSI-RS based on the configuration information for the CSI-RS (figure 25; paragraph 321; step s2510; a UE may receive, from an eNB, CSI-RS resource information about a CSI-RS resource to which a CSI-RS is mapped (S2510); paragraph 326; step s2520; the UE may receive a CSI-RS transmitted through one or more antenna ports from the eNB on the basis of the received CSI-RS resource information); and receiving, from the terminal, channel state information (CSI) corresponding to the CSI- RS (see figure 25; see paragraph 327; the UE may generate CSI on the basis of the received CSI-RS and report the generated CSI to the eNB (S2530)), wherein in case that the number of CSI-RS antenna ports is 24 or 32 (see paragraphs 235, 245; 24-port CSI-RS resource; see paragraphs 41-42; see figures 14-15; 32-port CSI-RS resource pattern; see paragraph 235; 24-port CSI-RS resource/pattern; see paragraph 267; In an embodiment, the number of aggregated CSI-RS resources/patterns may be limited to a preset number such that two 16-port CSI-RS resources/patterns are aggregated/combined to generate a 32-port CSI-RS resource/pattern and two 12-port CSI-RS resources/patterns are aggregated to generate a 24-port CSI-RS resource/pattern) and the type of CDM indicates CDM-8, the CSI-RS is based on a plurality of CDM-8 patterns which include 8 resource elements (REs), respectively, and wherein the 8 REs in a subframe includes a plurality of REs from each of the plurality of CSI-RS configurations (see paragraphs 293-294; In the case of an 8-port CSI-RS resource/pattern according to the embodiment of FIG. 22, higher performance in a frequency selective channel is expected because REs to which CDM-8 is applied are arranged more densely on the frequency axis than in the legacy 8-port CSI-RS resource/pattern shown in; FIG. 23 illustrates an embodiment in which CDM-8 is applied to CSI-RSs mapped to eight REs present over two subcarriers and four OFDM symbols. In the embodiment of FIG. 23, REs are arranged on the time axis more densely in 8-port CSI-RS resource/pattern #0 than in pattern #1, and thus performance more robust to phase drift is expected).
In regards to claims 3, 8, 13 and 18 Park teaches wherein the 8 REs of each of the plurality of CDM-8 patterns includes 4 RE pairs from each of the plurality of CSI- RS configurations, and wherein 4 RE pairs are allocated to different subcarriers and orthogonal frequency division multiplexing (OFDM) symbols (see figure 22; the RE occupied by CRS-RS patterns #0, #1 and #2 and the legacy CSI-RS).  
In regards to claims 4, 9, 14 and 19 Park teaches, wherein the 8 REs of each of the plurality of CDM-8 patterns includes 4 REs from different CSI-RS configurations (see figure 2; The Res occupied by different CRS-RS patterns #0, #1 and #2 and the legacy CSI-RS).
In regards to claims 5, 10, 15 and 20 Park teaches, wherein the plurality of CDM-8 pattern are based on the tables of the claims (see paragraph 289; the Welsh matrix and weight vectors of CDM-8 represented by the Equation 15).
Response to Arguments
Applicant’s arguments with respect to claim(s) and the Jiang reference filed on 3/8/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment (specifically the number of CSI-RS antenna ports being 24 or 32) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466